Detailed Action

The following Non-Final Action is in response to the application filed on 19 February 2020.  Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a feedback module configured to provide” and “a storage module for storing” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid ithem being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are examined in accordance with 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan, 7, 2019) ("2019 PEG) and October 2019 Update: Subject Matter Eligibility (October 17, 2019) (“October 2019 Update”).
Under Step 1 claims 1-20 are recite a method, system, and product, each following a similar underlying series of steps.  Claims 10-19 do not fall into one of the four statutory categories because they recite a system that lacks hardware elements despite the recitation of the tracking module managed by “backend components,” and where the system “receives and processes data from at least one sensory device.”  First, backend components seem to refer to software components (Specification, ¶¶39-40).  Second, the sensory devices are not positively claimed as a part of the system; rather, the system receives and processes the data transmitted them.  For the sake of compact prosecution, claims 10-19’s evaluation mirrors representative claim 1 in the subsequent phases of the analysis.  
Under Step 2A, prong 1, claim 1 recites tracking a user during a job that includes performing a series of tasks to identify an incorrect action; providing feedback to the user during the job; and assigning a user profile type based on updated user records that include user’s previous jobs activities to provide interactive supervision through real-time monitoring and feedback to avoid incorrect completion of the job.  These steps recite Certain Methods of Organizing Human Activity, specifically, managing human behavior or relationships or interactions between people include social activities, teaching, and following rules or instructions. MPEP 2106.04(a)(2)(II)(C).  
Under Step 2A Prong Two, claims 1, 10 and 20 recites wherein tracking includes receiving and processing of sensory data from at least one sensory device and storing user records in a storage medium, as an additional element.  As explained under Step 1, the recited backend components appear to recite software components and the sensory devices are the source of data that is collected by the system.  Additionally, the elements are recited at such a high level of generality that they do not meaningfully limit the claim because it does not require any particular application of the recited receiving, processing or storing functions.  It is an equivalent of merely adding the words “apply it” to the judicial exception.  The recited additional element represents no more than mere instructions to apply or carry out the judicial exception.
Likewise, under Step 2B, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not add significantly more because the additional elements represent mere instructions to apply the exception.  
With the exception of the claims noted below, the dependent claims are rejected for similar reasons because they further limit the judicial exception identified above without reciting further additional elements. 
Claims 4 and 13 recite an AI processing feedback loop to identify the at least one incorrect action and claims 8, 17 and 18 recite extracting features using AI learning techniques to match the user profile. Here as similarly described above, the AI and learning techniques are recited at such a high level of generality that they do not meaningfully limit the claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US 2020/0193341) in view of Ferguson et al. (US 6,976,002).
Concerning claims 1, 10, and 20, Barak discloses methods and a system for performing automated interactive supervision of a user comprising: 
providing backend components for tracking the user during a job, the job includes performing a series of actions (Barak, e.g., ¶8, task scheduled to take place in an industrial environment; ¶¶50-51, more specifically), wherein the tracking includes receiving and processing of sensory data from at least one sensory device to identify at least one incorrect action (Barak, ¶67, real time sensors tracking an industrial environment with workers, e.g., plurality of cameras, wearable sensors, operational technology sensors, environmental sensors etc.; -Fig. 4C, Ele. 422 and 4D, Ele. 432, obtaining real-time information indicative of human error and identifying a real-time hazard); 
providing feedback to the user during the job (Barak, ¶26, remedial action example includes transmitting location-based warning messages to employees; also, Fig. 4D, Ele. 436, initiating a remedial action to prevent an accident associated with the hazard, discussed at ¶64); 
Barak does not disclose assigning a user profile type to the user based on updated user records stored in a storage medium of the platform, wherein the updated user records include 
However, Ferguson discloses assigning a user profile type to the user based on updated user records stored in a storage medium of the platform, wherein the updated user records include user's previous jobs activities  (Ferguson, e.g., col. 10, line 65—col. 11, line 4,  work pattern data is correlated with the work pattern characteristics of each of the plurality of work pattern groups to find the best match between the individual data and the work pattern characteristics of the work pattern groups (step 49). Based on this correlation, the individual is classified as a member of at least one of the work pattern groups.). 
wherein the platform is configured to provide interactive supervision through real-time monitoring and feedback to avoid incorrect completion of the job (Barak, -¶60, system will advise workers based on the determined level of risk).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Barak to have included the features as taught by Ferguson because those in the art would have recognized applying the known data analysis technique of extracting features from a dataset to identify and aggregate certain characteristics in workers to form categories to describe the workers because it would have yielded an improvement and was predictable. For example, applying the known technique of extracting features from worker data would improve the system of  Barak by helping the organization quickly identify remedial actions associated with the respective profile types, as opposed to having remedial actions associated with each individual violation.  This might also result achieving comprehensive training materials that addresses the root cause of a worker’s poor performance.
Concerning claims 2 and 11, Barak in view of Ferguson discloses wherein the job includes one or more events and the series of actions are performed to complete the one or more events (Barak, ¶20, the term “work procedures” refers to instructions for completing a task. For example, the work procedures may include written instructions that describe the safest and most efficient way for completing a task. In one case, the work procedures may include a step by step description of a process associated with a task and any deviation from that process may cause damage or loss).
Concerning claims 3 and 12, Barak in view of Ferguson discloses wherein the at least one incorrect action is a deviated action, wherein the deviated action leads to an event not compliant with one of a plurality of pre-defined events configured to ensure smooth operations and safety of the user (Barak, ¶20, the work procedures may include a step by step description of a process associated with a task and any deviation from that process may cause damage or loss).
Concerning claims 4 and 13, Barak in view of Ferguson discloses wherein the tracking further comprises using an AI processing feedback loop to identify the at least one incorrect action, wherein the AI processing feedback loop includes analyzing user actions performed to complete one event in the job, and determining if the user actions will lead to completing of an event that is compliant with one of the plurality of predefined events (Barak, ¶¶72-73, i.e., when the task risk score of the scheduled task is above the first threshold (i.e., indicating an incorrect action), the processing device may issue a notice prohibiting the execution of the scheduled task (block 508) and provide recommendations to minimize the risk of the scheduled task (block 510). Thereafter, the process may continue when the processing device re-characterizes the task  to check if any of the recommendations were implemented and the task risk score of the scheduled task is below the first threshold).
Concerning claims 5 and 14, Barak in view of Ferguson discloses wherein a form of the feedback includes a request for user feedback, wherein the request for user feedback includes either one or a combination of the following a list of questions, a checklist, evidence that one or more events in a job are performed in compliance with corresponding predefined events (Barak, ¶73, recommendations for a scheduled task may include checklists, relevant warnings, suggested tools; ¶78, the personalized checklist informs the employee of actions needed to be executed in the employee's current location in order to comply with the task objective and/or work process procedures), and wherein the user feedback is stored with the sensory data as user records in the storage medium (Barak, ¶79, for example,  Fig. 6C depicts left screen shows employee and real time video feed of an event as it is captured and right screen may show the employee's current location on a map, and additional information that may be relevant for managing the on-going emergency event).
Concerning claims 6 and 15, Barak in view of Ferguson discloses wherein the feedback to the user is configured to: 
guide the user to correct the at least one identified incorrect action during the job; train the user to improve a user performance during the job (Barak, ¶56, personalized training based on past safety incidents included in the historical safety-related information; recommendations on how to execute the task according to the work procedures; information on existing hazards located in an area associated with the task; and information on potential hazards located in an area associated with the task); and 
validate learning certifications of the user (Barak, ¶42, employee data includes keeping records of training provided, qualifications, permits etc. and ¶53, the safety-related data from the real time monitoring includes tracking changes in worker performance).
Concerning claims 7 and 16, Barak in view of Ferguson discloses wherein the feedback to the user is configured to facilitate as part of a logical login process before the user can proceed to start a job or an event (Barak, ¶9, Before the tasks take place the system checks the risk score to determine if its below threshold, and ¶44, if risk score is unacceptable, the system can initiate a remedial action such as preventing the task from being performed by shutting down connected machines, or making the task paused or locked; See also, Fig. 5, Ele. 508 and 510).
Concerning claims 8, 17 and 18, Barak in view of Ferguson discloses wherein assigning the user profile to the user includes extracting features from the updated user records and using AI learning techniques to match the user to a profile type sharing same features as the user and [claim 18-assigning the user profile type to the user by first extracting features from the updated user records and using AI learning techniques to match the user to a profile type sharing same features as the user] (Ferguson, col. 4, lines 35-64, describing analyzing individuals work data, by extracting the small number of work pattern characteristics that have an overriding effect (i.e., the features, which led to identification of, in this case, six work pattern groups, i.e., profile types with descriptive labels and work pattern characteristics common to the group).
Concerning claims 9 and 19, Barak in view of Ferguson discloses wherein the platform is configured to provide interactive supervision through real-time tracking and feedback by: 
identifying a current state of the user based on the sensory data (Barak, ¶53, safety-related information may include information about each worker assigned to the task, such as determined at Ele. 105, where system 100 can determine worker’s e.g., level of concentration, tiredness, whether in a rush, exposure to vibration or noise, awkward posture etc.); 
determining whether an incorrect action will be performed based on the identified current state and assigned user profile (Barak, -e.g. ¶48, using real-time information (i.e., current state) to 
providing feedback to the user before the incorrect action is performed in order to avoid incorrect completion of the job (Barak, Fig. 5, Elements 508 and 510, prevents the incorrect task from starting and provides recommendation to user).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chait discloses a system that monitors work performance using sensor devices and analyzes the collected data and the workflow to determine compliance status
Goel et al. discloses a computer-implemented system for determining a safety risk, using feature extraction to assign behavior categories to user/entities.
Petterson et al. discloses a system for monitoring individuals using sensor data in an industrial environment and providing coaching feedback to ensure that they are working safely
Nikipelo discloses a system for workflow monitoring and managing regulatory compliance based on safety procedures

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.